DETAILED ACTION

The following FINAL Office action is in response to Amendment
            filed on April 15, 2021 for application 15987464.
	
Acknowledgements

Claims 1-21 are pending.
Claims 1-21 have been examined.


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after December 13, 2013, is being examined under the first inventor to file provisions of the AIA .






Response to Arguments

In response to Applicant’s arguments under 35 U.S.C. § 103, Applicant argues that prior art Ghoshal discloses product reviews but not in the form of a conversation and Ghoshal does not "validate" the conversation with validation input from multiple 




Claim Rejections - 35 USC § 101


      35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

  Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In the instant case, claims 1-21 are directed to a method. Therefore, these claims fall within the four statutory categories of invention. 
The claims recite an algorithm- determining a hash. Specifically, the claim recites “generating… a genesis block in a … that is indicative of a request for conversation…, the validation input  to generate a validated first conversation, in response to the validating, storing… the validated first conversation as a second block in the blockchain to be accessible by the content provider and allocating… the number of tokens to the first user” which is grouped within the “certain methods of organizing human activity” and “mathematical concept” grouping of abstract ideas (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because – for example, in this case, the claims involve a series of steps for determining a hash of a conversation. Accordingly, the claim recites an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al. US Supreme Court, No. 13-298, June 19, 2014).
This judicial exception is not integrated into a practical application because the additional elements of the claims such as the use of a computer system and blockchain merely use computers as tools to perform an abstract idea and/or generally link(s) the use of a judicial exception to a particular technological environment (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)). [The use of a computer system and blockchain as tools to implement the abstract idea and/or generally linking the use of the abstract idea to a particular technological environment] does not render the claim patent eligible because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional claim elements are not indicative of integration into a practical application, because the claims do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above with respect to integration of the abstract idea into a practical application, the additional element(s) of using a computer system and blockchain to perform the steps amounts to no more than using a computer system and blockchain to automate and/or implement the abstract idea of processing and verifying data. Therefore, the claim is not patent eligible.
The use of a computer system and blockchain to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself. 


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-21  are rejected under 35 U.S.C. 103(a) as being unpatentable over Frank et al. (US 10,783,539 B2) in view of Ghoshal et al. (US 10,007,936 B1) in view of  Spanos et al. (US 9,608,829 B2) 
Regarding Claim 1, Frank discloses a method, comprising: 
generating, at a computer system, [a genesis block] in a blockchain that is indicative of a request for [conversation], the request for conversation received from a content provider for a content (Col. 3 lines 8-13, Col. 3 lines 36-39, Col. 6 lines 54-64)
receiving a validation input from multiple users (Col. 4 lines 43-61, Col. 5 lines 3-16)
validating, at the computer system, the first conversation based on validation input to generate a validated first conversation (Col. 4 lines 43-61, Col. 5 lines 3-16)
in response to the validating, storing, by the computer system, the validated first conversation as a second block in the blockchain to be accessible by the content provider; and (Col. 6 lines 54-64)
allocating, by the computer system, the number of tokens to the first user (Col. 5 lines 34-59)
Frank does not disclose receiving, at the computer system, a first conversation on the content from a first user and of a number of tokens to be allocated to the first user for submitting the first conversation.
Ghoshal however discloses:
receiving, at the computer system, a first conversation on the content from a first user (Col. 14 line 65-Col. 15 line 35, Col. 18 lines 47-Col. 19 line 14)
… of a number of tokens to be allocated to the first user for submitting the first conversation (Col. 11 lines 36-39, Col. 30 lines 10-26)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the method of Ghoshal to include receiving, at the computer system, a first conversation on the content from a first user and of a number of tokens to be allocated to the first user for submitting the first conversation, as disclosed in Ghoshal, in order to provide a system and method managing product reviews for users based on their social data (see Ghoshal abstract).

The combination of Frank and Ghoshal does not disclose [a genesis block] and determining, at the computer system, a hash for the first conversation based on one or more conversational parameters present in the first conversation, the hash indicative.
Spanos however discloses [a genesis block] (Col. 6 lines 53-67) and determining, at the computer system, a hash for the first conversation based on one or more conversational parameters present in the first conversation, the hash indicative (Col. 5 lines 32-58, Col. 6 lines 9-28, Col. 6 lines 53-67).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the method of Frank and Ghoshal to include [a genesis block] and determining, at the computer system, a hash for the first conversation based on one or more conversational parameters present in the first conversation, the hash indicative, as disclosed in Spanos, in order to provide a system and method that collects business reviews in a central database which can then be accessed by multiple external business review providers (see Spanos Col. 2 lines 55-59).
	
Regarding Claim 2, Frank discloses receiving, at the computer system, a request from the content provider to access the first conversation, and sending, using the computer system, the validated first conversation stored as the second block to the content provider (Col. 2 lines 65-67).
Regarding Claim 3, Frank discloses permitting, at the computer system, the content provider to access validated conversations of the users stored in the blockchain, and restricting, at the computer system, the content provider from accessing conversations of the users that are not validated conversations (Col. 3 lines 14-18 and 36-55)
Regarding Claim 4, Frank discloses wherein generating the genesis block includes: setting a list of conversational parameters to be used in determining the hash, and setting a priority of one or more conversational parameters in the list (Col. 6 lines 64- Col. 7 line 16).
Regarding Claim 5, Frank wherein the conversational parameters in the list of conversational parameters are descriptive of multiple aspects of the content (Col. 6 lines 64- Col. 7 line 16).
Regarding Claim 6, Spanos discloses wherein generating the genesis block includes: receiving, from the content provider, a starter conversation that is descriptive of a specified aspect of the content, and storing the starter conversation in the genesis block (Col. 18 lines 1-20).
Regarding Claim 7, Frank discloses presenting the starter conversation to the first user at a computing device associated with the first user (Col. 3 lines 36-55).
Regarding Claim 8, Frank discloses wherein generating the genesis block includes: setting a maximum number of tokens to be allocated to any of the users per a block of the blockchain, wherein the block stores a specified validated conversation (Col. 6 lines 32-52).
Regarding Claim 9, Frank discloses wherein receiving the first conversation includes: receiving the first conversation as a response to a starter conversation posted by the content provider  (Col. 1 lines 52-60).
Regarding Claim 10, Spanos discloses wherein determining the hash includes: 3 149246881.1Attorney Docket No.: 120299-8005.US00 determining the number of tokens to be allocated to the first user based on any of a number of conversational parameters present in the first conversation or a priority associated with each conversational parameter (Col. 5 lines 32-58, Col. 6 lines 9-28, Col. 6 lines 53-67).
Regarding Claim 11, Spanos discloses wherein determining the hash includes: publishing the first conversation to a set of users associated with the first user (Col. 5 lines 32-58, Col. 6 lines 9-28, Col. 6 lines 53-67).
Regarding Claim 12, Ghoshal discloses wherein validating the first conversation includes: receiving, from the multiple users, the validation input that validates the first conversation, the validation input being any of a comment, a like, a tag, a dub, an audio review, a video review, a recommend, a validate, or a share of the first conversation (Col. 15 lines 15-57).
Regarding Claim 13, Ghoshal discloses wherein validating the first conversation includes: determining validation points for the first conversation based on the validation input, confirming that the validation points exceed a specified threshold, and generating the second block in the blockchain to store the first conversation as the validated conversation (Col. 3 line 54-Col. 4 line 9, Col. 20 lines 1-18)
Regarding Claim 14, Ghoshal discloses wherein confirming the validation points exceed the specified threshold includes: confirming that the first conversation is validated by a specified number of users within a specified period (Col. 22 lines 45-64).
Regarding Claim 17, Ghoshal discloses wherein storing the first conversation includes: sending a request for sharing the first conversation to the first user, and receiving a response from the first user indicating an approval or disapproval to share (Col. 15 lines 15-Col. 16 line 25)
Regarding Claim 20, Ghoshal discloses wherein the first conversation includes any of an audio recording, a video recording, textual data, or any other multimedia data that is descriptive of any aspect of the first content (Col. 14 line 65-Col. 15 line 35, Col. 18 lines 47-Col. 19 line 14).	
Regarding Claim 21, Ghoshal disclose wherein allocating the number of tokens to first user includes: permitting the first user to exchange a portion or all of the number of tokens for any of a product, service, or fiat currency (Col. 11 lines 36-39, Col. 30 lines 10-26).
Claims 15-16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Frank in view of Ghoshal in view of  Spanos in further view of O’Brien et al. (US 2018 / 0349968 A1).
Regarding Claim 15, the combination of Frank, Ghoshal and Spanos does not disclose wherein storing the first conversation includes: sending a request for sharing the first conversation to the first user, and receiving a response from the first user indicating an approval or disapproval to share.
O’Brien however discloses wherein storing the first conversation includes: sending a request for sharing the first conversation to the first user, and receiving a response from the first user indicating an approval or disapproval to share (¶0031).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the method of Frank, Ghoshal and Spanos  to include wherein storing the first conversation includes: sending a request for sharing the first conversation to the first user, and receiving a response from the first user indicating an approval or disapproval to share, as disclosed in O’Brien, in order to provide a system for authenticated customer retail product review management (see O’Brien ¶0015).
Regarding Claim 16, O’Brien discloses wherein encrypting the first conversation includes: permitting access to the validated conversation using a decryption key based on which the encrypting is performed (¶0031).

Claims 18-19  are rejected under 35 U.S.C. 103(a) as being unpatentable over Frank in view of Ghoshal in view of  Spanos in further view of Schneck, III et al. (US 2012/0221479 A1 ).
Regarding Claim 18, the combination of Frank, Ghoshal and Spanos does not disclose  wherein storing the first conversation includes: in response to receiving the approval, storing the first conversation as the validated conversation in the second block.
Schneck, III however discloses wherein storing the first conversation includes: in response to receiving the approval, storing the first conversation as the validated conversation in the second block (abstract, ¶0007).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the method of Frank, Ghoshal and Spanos  to include wherein storing the first conversation includes: in response to receiving the approval, storing the first conversation as the validated conversation in the second block, as disclosed in Schneck, III, in order to provide a system and method authenticating and publishing reviews of service providers (see Schneck, III abstract).
Regarding Claim 19, Schneck, III discloses wherein storing the first conversation includes: in response to receiving the disapproval, storing the first conversation without validating the first conversation in the second block (¶0007).


Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEHRA RAZA whose telephone number is (571)272-8128.  The examiner can normally be reached on 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on (571) 272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZEHRA RAZA/Examiner, Art Unit 3685 

/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685